DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the analysis of the claim language as per 35 U.S.C. 101 questions the “unit” elements of the claims as per the claimed “system” found in the preamble of claims 1-12.  Although the claims do recite a “system, the specification provides evidence enabling one of ordinary skill in the art to reasonably interpret the “unit” elements of the body of the claims as solely software routines/modules/etc. (see at least page 10, last paragraph of the specification which explicitly details that the techniques of the invention can be performed in software.).  Therefore, such claimed elements are software per se, which fails to fall within a statutory category of invention and necessitates the rejection of claims 1-12 since such claims comprise the "unit" elements.  
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and more particularly, concepts that can be performed via a human’s mind, without significantly more. The claim(s) recite(s) a “content processing method” with steps of “identifying,” “detecting” and “modifying” which can be considered an abstract idea. This judicial exception is not integrated into a practical application because the steps of “identifying,” “detecting” and “modifying” are not recited as implemented or executed by any sort of hardware/circuit/device/etc. and thus cannot be assumed as applying to any sort of particular application which therefore further supports the rationale of an “abstract idea.” The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because such terms of “identifying,” “detecting” and “modifying” are generic “processing” terms which do not provide any further/additional elements that amount to anything other than an abstract idea of processing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the average brightness" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Note claims 8-10 depend upon claim 7 and are therefore also at least inherently included in this rejection.
Claim 11 recites the limitation "the contrast value" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griessl et al. (U.S. Publication 2002/0163596).
In reference to claim 1, Griessl et al. discloses a content processing system for modifying the brightness of one or more image frames of content (see paragraphs 3, 6, 7, 24 and 25 wherein Griessl et al. discloses methods and system for processing and manipulating video images.  Griessl et al. discloses analyzing image frames for brightness changes not caused by motion and rescaling the image frames based upon the analyzation.  Griessl et al. discloses the invention performed within a video processing system which at least inherently comprises some sort of computing device.  Note, it is clear that a “computing device” inherently comprises at least circuitry, software, hardware, firmware and/or a combination of all of which the Examiner interprets equivalent to Applicant’s “units” of the claims.), the system comprising:
a content analysis unit operable to identify brightness information for each of two or more image frames within the content (see paragraph 14 wherein Griessl et al. discloses analyzing brightness changes between two luminance image frames using a set of homogenous pixels.);
a variation detection unit operable to detect a variation in the brightness of at least two image frames within the content (see paragraphs 14-15 and 20 wherein Griessl et al. discloses identifying the set of homogenous pixels such that a difference in the luminance of values for the pixels in each image is less than some tolerance.  Note, it is clear that the “tolerance” in Griessl et al. is equivalent to Applicant’s “variation” measure.); and
a brightness modification unit operable to modify the brightness of one or more image frames in dependence upon the detected brightness variation so as to reduce the variation in brightness between frames of the content (see paragraphs 6, 20, 24 and 25 wherein Griessl et al. discloses classifying the transitions from image to image into categories, two of which are named “brighten image 1” and “brighten image 2.”  Griessl et al. discloses that when the transition falls within these categories, the darker image is brightened by performing an image scaling of image pixel values.  Note, it is clear that by scaling the darker of the two images, the pixel values of the darker scaled image become brighter (e.g. “brighten image 1” and “brighten image 2” thus “reducing the variation in brightness between frames.”).
In reference to claim 2, Griessl et al. discloses all of the claim limitations as applied to claim 1 above.  Griessl et al. discloses analyzing brightness changes between two luminance image frames using a set of homogenous pixels, such pixels further defined as all pixels p in the frame (see paragraph 14).
In reference to claim 3, Griessl et al. discloses all of the claim limitations as applied to claim 1 above.  Griessl et al. further discloses the invention performing the detection of scene shifts or scene cuts using the brightness analyzation techniques (see at least paragraphs 6 and 36 of which the Examiner interprets at least inherently corresponds to Applicant’s “identifying brightness information in dependence upon…subject matter of the content.”
In reference to claim 4, Griessl et al. discloses all of the claim limitations as applied to claim 1 above.  Griessl et al. explicitly discloses utilizing the mean of each of the two image frame luminances when performing the brightness scaling (see paragraphs 24 and 25).
In reference to claim 6, Griessl et al. discloses all of the claim limitations as applied to claim 4 above.  Griessl et al. discloses the brightness information for the image analyzed from two adjacent frames (see at least paragraph 37).
In reference to claim 7, Griessl et al. discloses all of the claim limitations as applied to claim 1 above.  Griessl et al. discloses that when the transition falls within these categories, the darker image is brightened by performing an image scaling of image pixel values (see paragraphs 6, 20, 24 and 25).  Note, it is clear that by scaling the darker of the two images, the pixel values of the darker scaled image become brighter (e.g. “brighten image 1” and “brighten image 2” thus “reducing the variation in brightness between frames.”).  Griessl et al. explicitly discloses utilizing the mean of luminances of each image when performing the brightness scaling (see paragraphs 24 and 25).
In reference to claim 8, Griessl et al. discloses all of the claim limitations as applied to claim 7 above.  Griessl et al. discloses the brightness image scaling to modifying image pixels to a maximum value which is a maximum of possible luminance in the sequence of image frames Imax using a min function (see paragraphs 18, 24 and 25).  Note, the Examiner interprets such clamping of luminance values in Griessl et al. to set pixel values to at least “…equal to an upper threshold brightness value.”
In reference to claim 9, Griessl et al. discloses all of the claim limitations as applied to claim 7 above.  Griessl et al. discloses performing the brightness image scaling using the luminance values of pixels of the image frame including the maximum possible luminance value of an image frame, Imax (see paragraphs 18, 24 and 25).
In reference to claim 10, Griessl et al. discloses all of the claim limitations as applied to claim 7 above.  Griessl et al. discloses performing the brightness image scaling using the luminance values of pixels of the image frame including the maximum possible luminance value of an image frame, Imax and mean/average image luminance values (see paragraphs 18, 24 and 25).  Note, the Examiner interprets the equations of paragraphs 24-25 in Griessl et al. as equivalent to performing “brightness modification…in dependence upon the magnitude of the brightness difference between the image frame and the average brightness.”
In reference to claim 13, claim 13 is similar in scope to claim 1 and is therefore rejected under like rationale.  Claim 13 recites a “method” of the invention of which the Examiner believes has been disclosed by the teachings of Griessl et al. as described in the above rejection of claim 1.
In reference to claim 14, claim 14 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied to the rejection of claim 1 above, claim 14 further recites, “A non-transitory machine-readable storage medium which stores computer software which, when executed by a computer, causes the computer to perform a method…”  Griessl et al. discloses the invention performed within a video processing system which at least inherently comprises some sort of computing device (see paragraphs 3, 6, and 7).  Note, it is clear that a “computing device” inherently comprises at least circuitry, software, hardware, firmware and/or a combination of all.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griessl et al. (U.S. Publication 2002/0163596).
In reference to claim 11, Griessl et al. discloses all of the claim limitations as applied to claim 1 above.  Although Griessl et al. discloses modifying the brightness of image frames, Griessl et al. does not explicitly disclose adjusting contrast of the image frames.  It is well known in the art of image processing and computer graphics to adjust the contrast of image data.  Performing contrast adjustments on image data along with brightness adjustments give further customization and improved accuracy for compensating or correcting image data (Official Notice).  It would have been obvious to one of ordinary skill in the art for Griessl et al. who already teachings performing brightness adjustments upon the pixel data, to further allow for the adjustment of contrast, because it is well known in the art that performing contrast adjustments on image data allows for improved accuracy for compensating or correcting image data.
In reference to claim 12, Griessl et al. discloses all of the claim limitations as applied to claim 1 above.  Although Griessl et al. discloses identifying brightness between adjacent image frames, Griessl et al. does not explicitly disclose the processing to occur during playback of the image frames.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to implement the image frame brightness analyzation and adjustment techniques of Griessl et al. during playback of the video images.  Applicant has not disclosed that performing the claimed brightness modifying techniques specifically during playback of the content provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with teachings of Griessl et al. because the issue of when the brightness analyzing and modifying techniques are performed is a matter of engineering design choice as preferred by the inventor and/or to which best suits the application at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Griessl et al. to obtain the invention as specified in claim 12.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griessl et al. (U.S. Publication 2002/0163596) and Deng et al. (U.S. Publication 2006/0115182).
In reference to claim 5, Griessl et al. discloses all of the claim limitations as applied to claim 4 above.  Although Griessl et al. does disclose utilizing an average/mean of luminance values from image frames, Griessl et al. does not explicitly disclose the average generated from a selection of preceding frames given an image frame.  Deng et al. discloses a method of intensity correction for at least two frames comprising a sequence of at least two images (see paragraph 4).  Deng et al. discloses computing global transformation matrices to modify RGB values of the images wherein the global transformation matrices are computed in one embodiment based upon an average of matrices for a plurality of frames (see paragraphs 33-38 and 40).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the multiple frame image average modification techniques of Deng et al. with the image brightness modification techniques of Griessl et al. in order to normalized brightness in a scene rendered using multiple cameras capturing multiple images whereby such multiple images each comprise varied pixel intensities (see paragraphs 2-3 of Deng et al.).

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Paczkowski et al. (U.S. Publicaton 2012/0287251)
Paczkowski et al. discloses a display matrix controller which analyzes changed pixels whose values change between a frame to be displayed and a currently displayed frame and a brightness equalizer configured to control the display of the frame such as to equalize a level of viewer perception of brightness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
5/20/21